SUPPLEMENT DATED MAY 1, 2010 TO PROSPECTUS DATED MAY 1, 2004 Variable Protector Issued through Variable Life Account A of Transamerica Life Insurance Company By Transamerica Life Insurance Company The following information hereby supplements or amends, and to the extent inconsistent replaces, certain information contained in your prospectus: Investment Options: Please note the following changes to the underlying portfolios for your Policy: AIM Variable Insurance Funds: · As a result of a merger, the name of the Fund now appears as Aim Variable Insurance Funds (Invesco Variable Insurance Funds) · AIM V.I. International Growth Fund was renamed Invesco V.I. Capital Appreciation Fund · AIM V.I. Core Equity Fund was renamed Invesco V.I. Core Equity Fund · AIM V.I. Government Securities Fund was renamed Invesco V.I. Government Securities Fund · AIM V.I. Capital Appreciation Fund was renamed Invesco V.I. Capital Appreciation Fund Oppenheimer
